Citation Nr: 0300499	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  02-03 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Whether new and material evidence exists sufficient to 
reopen a claim of entitlement to service connection for 
sickle cell trait with anemia.

(The Board will decide the issue of entitlement to service 
connection for sickle cell trait with anemia on its merits 
in a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from December 1969 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office at 
Montgomery, Alabama.

A hearing before the undersigned was held at the RO in 
September 2002.  A transcript is of record.

The Board is undertaking additional development on the 
issue of entitlement to service connection for sickle cell 
trait with anemia pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When the development has been 
completed, the Board will provide notice thereof as 
required by Rule of Practice 903.  38 C.F.R. § 20.903.  
After giving, and reviewing any response to, the notice, 
the Board will prepare a separate decision addressing this 
issue.


FINDINGS OF FACT

1.  A November 1972 rating decision denied the veteran's 
claim of entitlement to service connection for sickle cell 
trait with anemia.  The veteran did not appeal the 
November 1972 decision.

2.  Evidence that has been added to the record since the 
November 1972 rating decision is not cumulative or 
redundant, is relevant and probative, and is so 
significant that it must be considered in order fairly to 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The November 1972 rating decision denying service 
connection for sickle cell trait with anemia is final.  
38 U.S.C.A. § 7105(c) (West 1991).

2.  Evidence received in support of the claim for service 
connection for sickle cell trait with anemia is new and 
material and therefore sufficient to reopen the claim.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West Supp. 2001), (the 
VCAA), enacted November 9, 2000, contains extensive 
provisions potentially affecting the adjudication of 
claims pending before VA as of that date.

The statute significantly heightens what were VA's duties 
under former law to assist the claimant in development of 
evidence, and to provide the claimant with certain 
notices, pertinent to the claim, and it requires that 
these duties be fulfilled before the claim is adjudicated.  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002)).  The regulations were not meant to 
confer any rights in addition to those provided by the 
VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The VCAA and the implementing regulations require VA to 
make reasonable efforts to obtain records pertinent to the 
claim, and if the records could not be secured, to so 
notify the claimant.  38 U.S.C. A. § 5103A; 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(1)-(3)).  The implementing regulation 
prescribes the content of the notice that VA must give to 
a claimant if it is unable to obtain the records in 
question.  See 38 C.F.R. §§ 3.159(c)(2), (e)).

The VCAA also requires VA to supply a medical examination 
or opinion when such is necessary to make a decision on a 
claim for compensation.  38 U.S.C.A. § 5103(A); see also 
38 C.F.R. § 3.159(c)(4)).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical and lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  The notice must indicate which evidence the 
claimant is finally responsible for obtaining and which 
evidence VA will attempt to obtain on the claimant's 
behalf.  Id.; see Quartuccio v. Principi, 16 Vet App 183 
(2002).  Specific guidelines concerning the content of 
this notice are found in the implementing regulations.  
See 38 C.F.R. § 3.159(b).

VA is charged only with the duty prescribed in section 
5103 of the statute and section 3.159(b) of the 
implementing regulations, however, when the matter to be 
adjudicated is an application to reopen a previously 
denied claim if, as in this case, the application was 
filed before to August 29, 2001.  See 66 Fed. Reg. 45,620, 
45, 629 (August 29, 2001); see also 38 U.S.C.A. § 5103A 
(f), (g) (West Supp. 2002); Quartuccio.

The Board finds that this duty has been fulfilled.  The 
veteran has been advised of the kind of evidence would 
substantiate her application to reopen her service-
connection claim and of the respective duties of a 
claimant and VA to obtain such evidence.  This information 
was provided in the December 2001 statement of the case 
and by the comments of the undersigned at the hearing of 
September 2002.  

Moreover, because in this decision the Board has granted 
the application to reopen the claim, the veteran would not 
be prejudiced by any failure on the part of VA to provide 
the veteran with the requisite notice.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993).

ii.  New and material evidence

A November 1972 rating decision denied the veteran's claim 
of entitlement to service connection for sickle cell trait 
with anemia.  The veteran did not appeal the November 1972 
decision.  Therefore, it became final.  38 U.S.C.A. 
§ 7105(c).

In October 2000, the veteran filed an application to 
reopen the claim.

Once a rating decision on a claim becomes final, the claim 
will not be reopened or allowed except as provided by law.  
Id.  A final decision of the Secretary shall be reopened 
if it is determined that new and material evidence has 
been added to the record.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The evidence to be evaluated is that which 
has been added to the record since the last prior final 
denial of the claim on any basis, in this case, since the 
April 1993 rating decision.  Vargas-Gonzalez v. West, 12 
Vet. App. 321, 325 (1999).

If this evidence is first found to be "new" (that is, not 
of record at the time of the last final disallowance of 
the claim and not merely redundant or cumulative of other 
evidence that was then of record), the question of whether 
it is material is considered.  Id. at 327; 38 C.F.R. § 
3.156(a).  "Material evidence" means evidence which bears 
directly and substantially upon the specific matter under 
consideration and which, by itself or in connection with 
the evidence previously assembled, is so significant that 
it must be considered in order that the merits of the 
claim may be fairly decided.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  (Although 
38 C.F.R. § 3.156(a) has been amended, the amended version 
is effective only for applications to reopen filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620, 45, 629 
(August 29, 2001).  Thus, it does not apply to this 
appeal.)

To be probative, material evidence also must be such as is 
competent on the particular issue to which it pertains.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993) (citing 
Grottveit v. Brown, 5 Vet. App. 91 (1993)).  When a 
proposition is medical in nature, such as one concerning 
medical nexus, etiology, or diagnosis, then medical, 
rather than lay, evidence is required.  Voerth v. West, 13 
Vet. App. 117, 120 (1999).  Generally, though, a lay 
person is considered competent to supply evidence 
descriptive of his own symptoms.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence in the record at the time of the November 1972 
rating decision included private hospital reports prepared 
in March 1971, slightly more than a year after she was 
separated from service, when the veteran was receiving 
medical attention for what those records describe as her 
first pregnancy.  The records note a diagnosis of "sickle 
cell trait with anemia."  

Since the November 1972 rating decision, new evidence has 
been submitted.  This is evidence that was not of record 
at the time of the original rating decision and is not 
merely cumulative of evidence that was.  38 C.F.R. 
§ 3.156(a).  The new evidence includes outpatient 
treatment records from a VA medical facility.  A record 
dated in September 2000 contains an assessment of the 
medical condition that includes "sickle cell trait." The 
record indicates that she has reported having headaches, 
dizziness, increased falling, and pain in various joints.  

The veteran's testimony at the September 2002 hearing 
before the undersigned also is also new evidence.  This 
testimony includes the assertion that the symptoms she was 
experiencing when assessed with sickle cell trait with 
anemia in March 1971 were the same as she began to 
experience during the latter part of her service, and as 
she experiences today.  She is competent to testify as to 
a continuity of symptomatology.  Charles v. Principi, 16 
Vet. App. 370 (2002).

The materiality of this new evidence must be assessed in 
the light of legal principles governing the issue of 
service connection.  

In general, service connection may be awarded when a 
veteran has a disability resulting from injury or disease 
incurred in or aggravated by "active service."  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Service connection may be granted when the evidence shows 
that a veteran developed a chronic disease during service 
and manifests the same chronic disease after service. If a 
chronic disease during service cannot be shown, a 
veteran's disability may be service connected on the basis 
of continuity of symptomatology beginning during service.  
Service connection can be granted for a veteran's 
disability where the presence of a disorder or symptoms 
thereof have been noted during service (or an applicable 
post-service presumptive period), the symptomatology 
associated with that disorder is manifested with 
continuity after service, and competent evidence relates 
the present condition to that post-service symptomatology 
or an in-service injury.  Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Even if a disease or symptoms thereof were not noted in 
service, service connection may be granted for any disease 
diagnosed initially after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. 
§ 3.303(d)).

Sickle cell trait was not noted in the veteran's service 
medical records.  However, the testimony given by the 
veteran at the September 2002 hearing suggests that she 
may have begun to develop symptomatic sickle cell trait--
in this case, sickle cell trait with anemia--during her 
brief period of active service, although not diagnosed 
with the disorder until slightly more than one year 
thereafter.  Both the hearing testimony and current VA 
medical records suggest that just as in March 1971, she 
has symptomatic sickle cell trait now.  Thus, the new 
evidence supports the veteran's service-connection claim 
and is evidence that must be considered for a fair 
adjudication of the claim.

Therefore, the Board finds that new and material evidence 
has been submitted.  Accordingly, the claim of entitlement 
to service connection for sickle cell trait with anemia is 
reopened.  38 C.F.R. § 3.156.


ORDER

New and material evidence having been submitted, the 
application to reopen the claim for service connection for 
sickle cell trait with anemia is granted.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

